             Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 1 of 37




 1
   JEFFREY BOSSERT CLARK
 2 Acting Assistant Attorney General
   AUGUST FLENTJE
 3 Special Counsel to the Acting
   Assistant Attorney General
   ALEXANDER K. HAAS
 4 Branch Director
   DIANE KELLEHER
 5 Assistant Branch Director
   SERENA M. ORLOFF
 6 MICHAEL DREZNER
   STUART J. ROBINSON
 7 Trial Attorneys
   United States Department of Justice
 8 Civil Division, Federal Programs Branch
   Ben Franklin Station, P.O. Box No. 883
 9
   Washington, DC 20044
10 Phone: (202) 305-0167
   Fax: (202) 616-8470
11 E-mail: serena.m.orloff@usdoj.gov
   Counsel for Defendants
12
                              IN THE UNITED STATES DISTRICT COURT
13
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15
     U.S. WECHAT USERS ALLIANCE, et al.,
16                                                         Case No. 3:20-cv-05910-LB
                                 Plaintiffs,
17                                                         DECLARATION OF JOHN COSTELLO
                 v.
18
     DONALD J. TRUMP, President of the United
19   States, and WILBUR ROSS, Secretary of
     Commerce,
20

21           Defendants.

22
                                     DECLARATION OF JOHN COSTELLO
23
            I, John Costello, declare as follows:
24
            1.        I am currently employed as the Deputy Assistant Secretary for Intelligence and Security.
25
            2.        I have served in this capacity since June 22, 2020. I am authorized to certify the truth and
26
     correctness of official records of the Department of Commerce (“Commerce”), and of other documents
27
     recorded or filed with Commerce.
28

                                                           1
             Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 2 of 37




 1          3.      The facts attested to herein are based on my personal knowledge or information made

 2 available to me in the course of my official duties. I make this declaration in support of the

 3 Government’s motion to stay the Court’s preliminary injunction.

 4          4.      Attached to my declaration are certain materials considered by the Secretary in

 5 Identification of Prohibited Transactions to Implement Executive Order 13943 and Address the Threat

 6 Posed by WeChat and the National Emergency with Respect to the Information and Communications

 7 Technology and Services Supply Chain. These are the prohibitions that the Court enjoined in its Order

 8 of September 19, 2020.

 9          5.      These materials include a decision memorandum and two supporting assessments, one by

10 the Department of Homeland Security Cybersecurity and Infrastructure Security Agency (“DHS CISA”)

11 and the other by the Office of the Director of National Intelligence (“ODNI”). The ODNI assessment is

12 classified and will be separately lodged with the Court. These materials are not a complete set of all the

13 materials considered by the Secretary. Commerce is still in the process of collecting the relevant

14 materials, and information that is classified, privileged or otherwise protected (including certain

15 business-sensitive information received from third-parties) has been withheld.

16          6.      The Secretary made his final decision about which transactions related to

17 WeChat/Tencent should be prohibited on Thursday, September 17, 2020. The prohibitions were

18 publicly announced on Friday, September 18, 2020, and were published for inspection at the
19 Government printing Office website later that morning.

20          7.      The Commerce Department received authorization to submit the assessments from DHS

21 CISA and ODNI to the Court as of September 24, 2020; such permissions are required by the Executive

22 Order governing classified and otherwise sensitive information, as well as inter-agency procedures

23 associated for the sharing of government reports.

24

25

26

27          I certify, pursuant to 28 U.S.C. § 1746, under penalty of perjury that the foregoing is true and

28

                                                         2
             Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 3 of 37




 1 correct to the best of my knowledge, information, and belief.

 2         Executed this 24th day of September 2020 in Washington, D.C.

 3

 4

 5         ________________________________

 6         JOHN COSTELLO

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                       3
     Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 4 of 37




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                      4
Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 5 of 37




                   EXHIBIT A
            Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 6 of 37

                                   FOR OFFICIAL USE ONLY


                                                          UNITED STATES DEPARTMENT OF COMMERCE
                                                          Office of Intelligence and Security
                                                          Deputy Assistant Secretary for Intelligence and
                                                          Security
                                                          Washington, D.C. 20230


                                                          September 17, 2020

MEMORANDUM FOR THE SECRETARY

THROUGH:             Rob Blair
                     Director
                     Office of Policy and Strategic Planning

FROM:                John K. Costello
                     Deputy Assistant Secretary for Intelligence and Security
                     Office of Intelligence and Security

SUBJECT:             Proposed Prohibited Transactions Related to WeChat Pursuant to Executive Order
                     13943


I.   INTRODUCTION

        On August 6, 2020, President Trump signed Executive Order (“EO”) 13943, “Addressing the
Threat Posed by WeChat, and Taking Additional Steps to Address the National Emergency With
Respect to the Information and Communications Technology and Services Supply Chain” declaring that
WeChat, a messaging, social media, and electronic payment application owned by the Chinese company
Tencent Holdings Limited (“Tencent”), poses a threat to the national security, foreign policy, and
economy of the United States. EO 13943 serves as an update to EO 13873, “Securing the Information
and Communications Technology and Services Supply Chain.” EO 13943 directs you to identify and
prohibit transactions within 45 days. This memorandum serves to recommend a set of business-to-
business transactions related to WeChat’s operation in the United States that should be prohibited to
address the national security threat posed by WeChat and to satisfy your obligation under the EO. The
Department has carefully considered EO 13943 and other available information regarding WeChat’s
structure and operations. This includes consideration of publicly available reporting, classified or
otherwise protected information, and information from parent company Tencent.

       The President concluded that WeChat, a messaging and social media application owned by the
Chinese company Tencent, poses a threat to the national security, foreign policy, and economy of the
United States. This memorandum contains an additional, unclassified threat analysis sufficient to
demonstrate the national security risk that Tencent and WeChat present to the United States.
Assessments by the U.S. Intelligence Community (“USIC”) and the Department of Homeland Security
have reached concurrent and similar conclusions. Their assessments are included in Appendix A and B,
and they contain classified, privileged, or otherwise protected information, respectively.



                                                  2
             Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 7 of 37

                                       FOR OFFICIAL USE ONLY


II. BACKGROUND

    A. Background on Tencent

      Tencent, headquartered in Shenzhen, China, is a multinational conglomerate listed on the Hong
Kong Stock Exchange. Tencent’s major services include communication and social networking, online
PC and mobile games, content (i.e. news, videos, music, comics, and literature), utilities (i.e. email,
application store, mobile security, and mobile browser), artificial intelligence (“AI”), cloud services, and
financial technology. Founded in 1998 by Huateng (“Pony”) Ma, Tencent found early success in 1999
with QQ messenger, a free instant messaging service provider making money from online advertising
and membership fees. Capitalizing on its hundreds of millions of users, in 2011 Tencent launched
WeChat, its popular mobile application, which became a gateway for expansions into third-party
payment, advertising, social media, entertainment, and gaming businesses. Tencent was named a
member of the PRC Government’s AI “national team” in 2017, and Tencent has focused on developing
a host of AI-empowered applications. It also provides cloud-computing services to different levels of
the PRC Government. Tencent’s market capitalization was around $417 billion in mid-September 2019.
The firm has seen rapid revenue growth in recent years, with increases of 30% or more every year since
2014. In 2018, the firm generated $45.6 billion in total revenues. 12345

      Aside from its WeChat messaging application, Tencent’s most significant products are games that
make up the biggest gaming franchise in the world. It has invested in game companies across the globe,
including Epic Games, the developer of Fortnite; League of Legends creator of Riot Games; Supercell,
the Finnish firm behind Clash Of Clans; Korea’s CJ Games; and Glu Mobile. Tencent’s gaming
division has been an important part of its revenue stream, but regulatory hurdles in China are forcing the
company to seek growth in other areas like cloud computing.6 Tencent also maintains an investment
portfolio that dwarfs those of its U.S. peers Facebook and Google. It has made more than 700
investments across the world, and in 400 of them, Tencent has taken board positions. Around 30-40
percent of the company’s investments are outside China. Within China, Tencent has stakes in more than
a quarter of Chinese “unicorns” (tech firms with a valuation of at least $1 billion).7

        Tencent’s North American operations span multiple industries, including automotive, consumer
products and services, electronics, entertainment and education, financial and business services,
information and communication technology (“ICT”), health, pharmaceutical, and biotechnology.
Tencent has developed these operations through equity and non-equity activities, including acquisitions,
greenfield investments, venture capital, patents, license agreements, research and development (“R&D”)
partnerships, event participation, and ties with management. Tencent established its first U.S. subsidiary
in 2007, and since then has managed its North American operations from Palo Alto, CA in Silicon
Valley. From 2000 to July 2019, Tencent announced 294 equity investments involving targets with
locations in the United States or Canada, including 236 targets with U.S. headquarters and nine targets
with Canadian headquarters. Tencent has completed investments worth $7.7 billion in these U.S.- and

1
  https://www.foxbusiness.com/technology/tencent-stock-pony-ma-video-wechat
2
  Tencent Technology (Shenzhen) | QCC | https://www.qcc.com/creport/181e23a3c35a6fc18450f03cc13bb03b
3
  DOD report pdf – “Tencent Transactions in the US”
4
  ASPI – Mapping China’s Tech Giants: https://chinatechmap.aspi.org.au/#/company/tencent
5
  DOD report pdf – “Tencent Transactions in the US”
6
  ASPI – Mapping China’s Tech Giants: https://chinatechmap.aspi.org.au/#/company/tencent
7
  ASPI – Mapping China’s Tech Giants: https://chinatechmap.aspi.org.au/#/company/tencent

                                                        3
               Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 8 of 37

                                            FOR OFFICIAL USE ONLY


Canadian-headquartered operations. The company has been an active participant in the U.S. economy
through non-equity channels, including license agreements, R&D partnerships, and other ties.8

      Tencent most frequently targets North American equity investments with a nexus to emerging
technologies such as AI and machine learning, augmented reality and virtual reality, and autonomous
cars. The company's non-equity activity has largely involved companies focused on AI and machine
learning, gaming, and internet of things (“IoT”) technologies.9

    B. Background on the WeChat mobile application

      Launched in 2011, WeChat is one of Tencent’s best known products and one of China’s most
popular social media apps.10 The app was first launched on Apple’s iOS operating system and ported to
the Android operating system shortly thereafter.11 Tencent operates two versions of the application, the
China-based “Weixin,” which means “micro message,” and the international version known as WeChat,
which is available in the United States.12 13 Some features available on Weixin, like WeChat Pay,
WeChat’s payment processing platform, are not currently available in the United States. The separate
systems are further bifurcated by a WeChat policy which treats the application differently if the user
enrolls a Chinese mobile number rather than a non-Chinese mobile number.14 Although WeChat’s
primary user base is in China, an estimated 100 to 200 million people outside of China use WeChat.
Among them are millions of members of the Chinese diaspora in countries such as Canada, Australia,
and the United States, but there is also broader expansion in much of Asia.15 As of 2020, there are
approximately 19 million active daily users in the United States.16

        Weixin is one of the main ways people communicate within China, including for business
communications. Similar services, such as Facebook, are blocked or inaccessible within China. Weixin
has evolved beyond a messaging service and is often described as a “super app” and is even
preferredover email. It has rapidly become a pervasive part of everyday life within China, as a key
vector for communications, and is widely used for mobile payments, company branding and public
relations, among other things.17 It is estimated that a typical Chinese user utilizes the Weixin app ten
times a day or more.18




8
  DOD report pdf – “Tencent Transactions in the US”
9
  DOD report pdf – “Tencent Transactions in the US”
10
   See https://www.reuters.com/article/us-usa-tencent-holdings-wechat-ban/wechat-us-ban-cuts-off-users-link-to-families-in-
china-idUSKCN253339
11
   https://news.cgtn.com/news/30596a4e78677a6333566d54/share_p.html
12
   https://www.foxbusiness.com/technology/tencent-stock-pony-ma-video-wechat
13
   To distinguish the Chinese version of WeChat and the international version available in the United States (and the primary
subject of this memorandum), this memorandum will refer to the former as “Weixin” and the latter as “WeChat”.
14
   https://www.theverge.com/2019/11/25/20976964/chinese-americans-censorship-wechat-hong-kong-elections-tiktok
15
   https://www.japantimes.co.jp/opinion/2019/03/28/commentary/world-commentary/worried-huawei-take-closer-look-
tencent/#.Xz1G0n4pCUl
16
   https://www.bloomberg.com/news/articles/2020-08-10/wechat-users-in-the-u-s-fear-losing-family-links-with-ban
17
   Everything you need to know about WeChat — China’s billion-user messaging app | CNBC |
https://www.cnbc.com/2019/02/04/what-is-wechat-china-biggest-messaging-app.html
18
   https://www.economist.com/business/2016/08/06/wechats-world

                                                              4
              Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 9 of 37

                                         FOR OFFICIAL USE ONLY


      WeChat is currently operated by a Singaporean entity, but it is a wholly-owned subsidiary of
Tencent. Approximately 2000 Tencent employees, the majority of which are located in the People’s
Republic of China (“PRC”), are dedicated to the operation of WeChat.

III. THE NATIONAL SECURITY FOREIGN POLICY, AND ECONOMIC RISK WECHAT
     POSES TO THE UNITED STATES

      For the following reasons, we believe WeChat presents the following risks to the national security,
foreign policy, and economy of the United States consistent with the President’s determination in EO
13943.

     A. Threat

        1. The PRC presents a national security, foreign policy, and economic threat to the United
        States given its long-term effort to conduct espionage against the U.S. government,
        corporations, and persons.

      The threats flowing to the United States from PRC espionage activities are well-recognized. For
example, according to the U.S. Intelligence Community’s (“USIC”) 2019 Worldwide Threat
Assessment, the PRC presents a persistent cyber espionage threat and a growing threat to our core
military and critical infrastructure systems. Additionally, according to Federal Bureau of Investigation
(“FBI”) Director Christopher Wray, PRC intelligence and economic espionage presents the greatest
long-term threat to U.S. national and economic security.19 The PRC remains the most active strategic
competitor responsible for cyber espionage against the U.S. Government (“USG”) and U.S.
corporations, allies, and persons. The USIC has assessed that PRC will continue to authorize cyber
espionage against key U.S. technology sectors when doing so addresses a significant national security or
economic goal not achievable through other means. Additionally, the USIC remains concerned about
the potential for PRC intelligence and security services (“PRCISS”) to use Chinese information
technology firms as routine and systemic espionage platforms against the United States and its allies.20
The PRC’s continued use of traditional espionage, 212223 intellectual property theft from U.S.
corporations, and theft of personally identifiable information (“PII”) illustrate the PRC’s intention to use
bulk data collection for economic and national security activities that are hostile to the economic and
national security interests of the United States.24

       The FBI notes that it is the PRC’s and the Chinese Communist Party’s (“CCPs”) goal to introduce,
understand, assimilate, and re-innovate foreign technology and knowledge to gain a technological edge.
The PRC has demonstrated that it will achieve this goal by any means necessary, most notably through
theft of foreign intellectual property.25 The PRC government has engaged in data collection on a

19
   https://www.fbi.gov/news/speeches/the-threat-posed-by-the-chinese-government-and-the-chinese-communist-party-to-the-
economic-and-national-security-of-the-united-states
20
   https://www.dni.gov/files/ODNI/documents/2019-ATA-SFR---SSCI.pdf, page 5
21
   https://www.justice.gov/opa/pr/former-cia-officer-arrested-and-charged-espionage
22
   https://www.justice.gov/opa/pr/northern-california-resident-charged-acting-illegal-agent
23
   https://www.justice.gov/opa/pr/former-intelligence-officer-convicted-attempted-espionage-sentenced-10-years-federal-
prison
24
   See Appendix C for a list of Department of Justice cases that involve Chinese espionage.
25
   https://www.fbi.gov/file-repository/china-exec-summary-risk-to-corporate-america-2019.pdf/view

                                                           5
             Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 10 of 37

                                         FOR OFFICIAL USE ONLY


massive scale across multiple domains as a means of generating information to enhance state security—
and the political security of the CCP.26 A report from Australian think tank the Australian Strategic
Policy Institute (“ASPI”) describes the PRC Government’s intent to use bulk data collection to support
its efforts to shape, manage and control its global operating environment, and to generate cooperative
and coercive tools of domestic control.27 The data collected and used by the PRC to these ends comes in
many forms, including text, images, video, and audio. Large data sets can reveal patterns and trends in
human behavior, providing a “pattern of life” that can be used to facilitate intelligence and surveillance
targeting, particularly when aggregated with other data sets. Bulk data, like images and voice data, can
also be used to train algorithms for facial and voice recognition. 28

      According to U.S. officials and analysts, the PRC is building massive databases of Americans’
personal information. Evidence suggests that the pattern of targeting large-scale databases is a tactic to
further its intelligence-gathering and to understand more about who to target for espionage, whether
electronically or via human recruitment. 29 Once harvested, the data can be used to glean details about
key government personnel and potential spy recruits, or to gain information useful for intelligence
targeting and surveillance.30 31

         Since 2012, more than 80% of the economic espionage cases brought by the Department of
Justice’s (“DOJ”) National Security Division have implicated China and the frequency of cases continue
to rise.32,33 As reflected by recent DOJ indictments, the PRC continues to demonstrate an intent and
capability to collect vast quantities of sensitive data, including corporate trade secrets related to U.S.
military technology,34 research related to COVID-19 vaccines, 35 and PII.36,37,38 For example, in May of
2019, DOJ charged two Chinese nationals with conspiracy and intentional damage to a protected
computer related to the hacking of Anthem, Inc., and stealing the sensitive personal data of
approximately 78.8 million Americans in 2015.39 In January of 2020, DOJ charged four members of the
People’s Liberation Army, the armed forces of the PRC, with conspiracy, fraud and espionage related to
the hacking into protected computers of Equifax Inc. and stealing the sensitive personal information of
145 million Americans in 2017.40 In August of 2017, DOJ charged a Chinese national with conspiracy

26
   https://www.aspi.org.au/report/engineering-global-consent-chinese-communist-partys-data-driven-power-expansion
27
   https://s3-ap-southeast-2.amazonaws.com/ad-aspi/2019-
10/Engineering%20global%20consent%20V2.pdf?eIvKpmwu2iVwZx4o1n8B5MAnncB75qbT
28
  http://webcache.googleusercontent.com/search?q=cache:HRPDTs985OIJ:https://www.technologyreview.com/2020/08/19/1
006455/gtcom-samantha-hoffman-tiktok/&hl=en&gl=us&strip=1&vwsrc=0
29
   Rich Barger, Chief Intelligence Officer of ThreaetConnect, a Northern Virginia Cybersecurity Firm.
30
   https://www.washingtonpost.com/world/national-security/in-a-series-of-hacks-china-appears-to-building-a-database-on-
americans/2015/06/05/d2af51fa-0ba3-11e5-95fd-d580f1c5d44e_story html
31
   See Appendix D for notable examples of Chinese government or government-affiliated groups targeting U.S. personally
identifiable information.
32
   https://www.cnbc.com/2019/09/23/chinese-theft-of-trade-secrets-is-on-the-rise-us-doj-warns.html
33
   https://www.justice.gov/opa/information-about-department-justice-s-china-initiative-and-compilation-china-related
34
   https://www.justice.gov/opa/pr/two-chinese-hackers-working-ministry-state-security-charged-global-computer-intrusion
35
   https://www.justice.gov/opa/pr/two-chinese-hackers-working-ministry-state-security-charged-global-computer-intrusion
36
   https://www.justice.gov/opa/pr/member-sophisticated-china-based-hacking-group-indicted-series-computer-intrusions-
including
37
   https://www.justice.gov/opa/pr/chinese-military-personnel-charged-computer-fraud-economic-espionage-and-wire-fraud-
hacking
38
   https://www.cnn.com/2017/08/24/politics/fbi-arrests-chinese-national-in-opm-data-breach/index.html
39
   See https://www.politico.com/story/2019/05/09/chinese-hackers-anthem-data-breach-1421341
40
   See https://www.nytimes.com/2020/02/10/us/politics/equifax-hack-china.html

                                                          6
            Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 11 of 37

                                       FOR OFFICIAL USE ONLY


related to the Office of Personnel Management data breach, announced in 2015, where sensitive
personal data of millions of current and former USG employees was stolen.41 These are just a few of the
numerous examples of the PRC’s efforts to collect U.S. PII and sensitive personal data.

      2. The CCP exerts influence over private Chinese companies such as Tencent and its
         employees through direct ties to personnel and corporate “Party Committees.”

        Corporate CCP Committees (e.g., Party Committees) are a mechanism through which Beijing
expands its authority and supervision over nominally private or non-governmental organizations,
creating different nuances of corporate governance with PRC characteristics.42 As of 2017, Party
Committees existed in around 70 percent of 1.86 million private owned companies in China.43 44 45 A
Party Committee is formed by a group of senior CCP members who are given a leadership position
inside public and private companies operating in China. The 2012 Constitution of the Communist Party
of China provides the legal framework for this activity. Within private enterprises, the Party Committee
implements CCP’s policies and operates through the Trade Union and the Communist Youth League
Organization.

        According to press reporting, Party Committees have explicit roles even within foreign
companies operating in the PRC, which has raised debates among investors involved in joint ventures
(JVs) with PRC state-owned enterprises. Even if PRC law regulates the establishment of Party
Committees in foreign invested enterprises (both JVs and fully owned) without requiring governance
roles for their members, recent trends in officials’ attitudes — which are oriented toward the demand for
more power — indicate accelerating interference by the CCP in corporate activities in the PRC. This
suggests that these positions on Party Committees are not merely symbolic, but rather an eventual source
of political pressure in the boardroom. 46

      Tencent established a party organization as early as 2005, followed by a Party Committee in 2011
in which senior vice president Guo Kaitian served as party secretary. By 2013, it was one of the only
Chinese tech firms to have publicly disclosed in English the existence of a Party Committee in the
company. As of early 2017, the Party Committee boasted nine general branches, 89 party branches and
3,386 members.4748 Internally, Tencent has built an automated system within its human resources
department for identifying CCP members. The company has led the way in “party building” among
Internet companies. In 2016, it became the first Internet company to have a nationally recognized Party
Committee. It was also the first Internet company to create a party propaganda magazine, Tengxian, and



41
  See https://federalnewsnetwork.com/workforce/2017/08/fbi-arrest-may-be-first-linked-to-opm-hack/
42
   https://www.chinabusinessreview.com/fact-sheet-communist-party-groups-in-foreign-companies-in-china/
43
   https://thediplomat.com/2019/12/politics-in-the-boardroom-the-role-of-chinese-communist-party-committees/
44
  https://www.google.com/url?sa=t&rct=j&q=&esrc=s&source=web&cd=&ved=2ahUKEwir3cKxo9DrAhUponIEHenaAIA
QFjAAegQIAxAB&url=https%3A%2F%2Fwww.acga-
asia.org%2Ffiles.php%3Faid%3D158%26id%3D1212&usg=AOvVaw0H3c8Zr4es4RXAJN2dMdA_, pg 42
45
   https://www.scmp.com/economy/china-economy/article/2174811/chinese-communist-party-needs-curtail-its-presence-
private
46
   https://thediplomat.com/2019/12/politics-in-the-boardroom-the-role-of-chinese-communist-party-committees/
47
   https://chinatechmap.aspi.org.au/#/company/tencent
48
  https://sjc.bnu.edu.cn/djgk/zbjs/21149 html?fbclid=IwAR03V0YdiciNO393QcFfZ5uLQtQUYsVa7cZcnkVXHRo3NnRdF
1_z0O17ZbM

                                                        7
              Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 12 of 37

                                           FOR OFFICIAL USE ONLY


also has a WeChat public account called, “Tencent Party Members’ Home”, to publicize its internal
party building efforts.49

       3. PRC Law Requires that Companies Subject to PRC Jurisdiction, such as Tencent, assist
          with PRCISS intelligence and surveillance efforts.

       Over the last several years, the PRC government has actively worked to increase its influence over
all Chinese companies and citizens, through new laws and regulations.50 Of these laws, the 2017
National Intelligence Law is the most explicit in its requirements for PRC companies and citizens in
complying with and assisting in intelligence and national security objectives. The National Intelligence
Law obliges individuals, organizations, and institutions to assist Public Security and State Security
officials in carrying out a wide array of intelligence work. Specifically, Article 7 provides that “[a]n
organization or citizen shall support, assist in and cooperate in national intelligence work in accordance
with the law and keep confidential the national intelligence work that it or he knows.” Article 14
permits Chinese intelligence institutions to request citizens and organizations to provide necessary
support, assistance, and cooperation. Furthermore, Article 17 allows Chinese intelligence agencies to
take control of an organization’s facilities, which includes communications equipment.

      Though less explicit in their requirements, China maintains other laws under which Tencent also
would be required to assist PRC State Security and Intelligence Services. The PRC’s National
Cybersecurity Law, passed in 2017, requires network operators to store select data within China and
allows Chinese authorities to conduct spot-checks on a company’s network operations. Article 28 of
China’s Cybersecurity Law states, “[n]etwork operators shall provide technical support and assistance to
public security organs and national security organs that are safeguarding national security and
investigating criminal activities in accordance with the law.” 51 The PRC’s National Security Law,
passed in 2015, states, “All citizens of the People’s Republic of China...shall have the responsibility and
obligation to maintain national security.”52 According to press reporting, “[the law] includes elements
that define criticism of the government as a form of subversion. It is very vague in defining what kind
of specific actions would constitute a citizen endangering state security.” 53

      As the recently passed Hong Kong Security Law demonstrates, the PRC now seeks to apply its
security laws beyond the borders of mainland China. Article 38 of the Hong Kong Security Law
specifically states the law is applicable to every individual including those outside of Hong Kong.
Arguably, this would apply the Hong Kong Security Law to every person or company anywhere
regardless of whether or not they are located in mainland China. Finally, Chinese companies that
oppose requests from PRC intelligence or security services do not have adequate legal recourse to
challenge such requests, given the PRC judiciary’s lack of independence from the CCP. Though PRC

49
  https://chinatechmap.aspi.org.au/#/company/tencent
50
   See Appendix E for a description of 2015’s National Security Law and 2017’s Cybersecurity Law, which similarly compel
companies and citizens to comply with government directives in furtherance of national security and intelligence objectives.
It also contains a broader description of 2017’s National Intelligence Law.




                                                             8
              Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 13 of 37

                                           FOR OFFICIAL USE ONLY


law purportedly requires that courts exercise judicial power independently, without outside
interference.54 Judges regularly receive political guidance on pending cases, including instructions on
how to rule, from both the government and the CCP, particularly in politically sensitive cases.55

       4. Tencent has complied with and assisted the PRC with its domestic and global monitoring,
          surveillance, and censorship efforts.

      Tencent’s CEO, who is a member of the CCP, has been transparent regarding the company’s
collaboration with the PRC. For example, Tencent worked with the police in the city of Guangzhou to
create an early warning system for tracking the movement of and predicting the size of crowds.56

      According to press reporting, in May 2020, Liu Yanli was sentenced to four years imprisonment
by the Dongbao District People's Court in Hubei's Jingmen city, which found her guilty of "picking
quarrels and stirring up trouble," a public order charge frequently used to target peaceful critics of the
regime. Liu was accused of criticizing the ruling party and Chinese leaders – “maliciously speculating
on hot topics in current affairs” – based on social media posts from four years ago. Liu had repeatedly
blogged about rights issues on multiple WeChat groups, campaigned in support of PLA veterans living
in hardship, and called on officials to reveal details of their private wealth. She also posted comments
about late supreme leader Mao Zedong, his premier Zhou Enlai, and current Chinese president Xi
Jinping.57

       According to press reporting, in March 2020, authorities in a Tibetan-populated county in Qinghai
have begun closing chat groups on the popular social media platform Weixin, accusing users of
disrupting social order by spreading false information on the spread of China’s coronavirus. According
to a report by the official Guinan News on March 4, 2020, over 75 groups were closed and another 223
placed under supervision following a sweep of 16 villages and five monasteries in Mangra (in Chinese,
Guinan) county in the Tsolho (Hainan) Tibetan Autonomous Prefecture. The report also stated that
“[t]he police will not tolerate and will investigate and punish illegal acts that fabricate and spread rumors
and disrupt social order.” 58 59

        Both of the aforementioned examples along with those contained in Appendix F demonstrate
how the WeChat or Weixin accounts of users in China are under constant surveillance by PRC
authorities. Further, a report published by Citizen Lab in May 2020 revealed that WeChat
communications conducted entirely among non-China-registered accounts are also subject to pervasive
content surveillance that was previously thought to be exclusively reserved for China-registered
accounts. Documents and images transmitted entirely among non-China-registered accounts undergo
content surveillance wherein these files are analyzed for content that is politically sensitive in China.
Files deemed politically sensitive are used to invisibly train and build WeChat’s Chinese political

54
   See Dr. Christopher Ashely Ford, Assistant Sec’y of State for the U.S. Dep’t of State Bureau of Int’l Security and
Nonproliferation, Remarks at the Multilateral Action on Sensitive Techs. Conference (Sept. 11, 2019),
https://www.state.gov/huawei-and-its-siblings-the-chinese-tech-giants-national-security-and-foreign-policy-implications/.
55
   See Ford Remarks.
56
   See https://www.wsj.com/articles/chinas-tech-giants-have-a-second-job-helping-the-government-see-everything-
1512056284
57
   https://www.rfa.org/english/news/china/clerk-05062020112829.html?searchterm:utf8:ustring=%20wechat
58
   https://www.rfa.org/english/news/tibet/rumors-03052020145022 html?searchterm:utf8:ustring=%20wechat
59
   See Appendix F for examples of Tencent facilitating PRC monitoring, surveillance, and censorship.

                                                             9
Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 14 of 37
Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 15 of 37
                Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 16 of 37

                                           FOR OFFICIAL USE ONLY



     C. Consequence

       1. Exploitation of WeChat user data imperils the privacy of U.S. citizens, the security of U.S.
          government personnel, and, at scale, directly threatens the economic security and national
          security of the United States.

       One of the foremost national security risks presented by the WeChat mobile application in the
United States is the possibility that the PRC government could, through lawful authority, extralegal
influence (“Communist Party”), or PRCISS, compel Tencent to provide systemic access to U.S. user’s
sensitive personal information. A number of press reports clearly indicate the PRC Government has
already compelled Tencent to assist them for domestic surveillance and law enforcement action within
China, and their compliance is indicative of how they are likely to respond to intelligence requests on
U.S. users. Given the bounty of information WeChat could offer on foreign users, as well as the
aforementioned cyber tactics employed by the PRC, the Department of Commerce assesses the PRC and
PRCISS would not limit their use of WeChat to domestic concerns and would instead use it for foreign
intelligence and surveillance.

       Tencent’s assertion that its Hong Kong servers are “not subject to PRC law” is not entirely
accurate and fails to capture the nuance of either the national security laws in question or PRC’s
governance of Hong Kong under the ‘one country, two systems’ arrangement. Tencent is headquartered
in Shenzen, China, and is thus subject to PRC national security laws that require or compel the
assistance of any Chinese citizen or entity in surveillance and intelligence operations. As Tencent is
subject to PRC jurisdiction, PRC laws can compel cooperation from Tencent, regardless of whether
Tencent’s subsidiaries are located outside the territory of the PRC. Additionally, it is in Tencent’s best
interest to maintain positive relations with the CCP as any perception that the company is ‘disloyal’ or
not conducting its business with the best interest of the party could jeopardize its standing and business
interests in China. This dynamic presents significant extra-legal pressure on Tencent to comply with
and actively assist in PRCISS intelligence collection and surveillance efforts.

       Furthermore, Tencent cannot account for surveillance that may be conducted on its operations
without its explicit knowledge or awareness at a corporate level. PRCISS are active in Hong Kong and
possess the capability to surveil traffic incoming to or routed through mainland China. Chinese
intelligence services could compromise the Hong Kong-based servers themselves or intercept Internet
traffic coming to the server. Alternatively, they could compel the assistance of WeChat’s core
engineering team based in Guangzhou or other personnel involved in software development and
engineering to directly compromise the app through routine app updates. Intelligence services could
also compel the assistance of any third-party companies with whom Tencent contracts to service the
WeChat application – including data management, software development, analytics, etc. These
intelligence operations could ostensibly occur without Tencent’s express knowledge or awareness at a
corporate level.

      Although WeChat’s policy states its servers are located in Canada and Hong Kong,77 modern
cloud-based applications require complex and dynamic data flows, especially for AI-driven learning and
automation for its user-base and geography of transiting data. Given the large user base in China, the

77
     https://www.wechat.com/en/privacy_policy html

                                                     12
              Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 17 of 37

                                           FOR OFFICIAL USE ONLY


overlap in some functionality between WeChat and Weixin, and the fact that data remains unencrypted
across the internal platform, it is likely that some data would be processed and thus accessible inside
China. Even certain mitigation measures such as modern access control, logs, and audits to minimize
privacy harms would not protect against interference under certain national security laws and practices
documented in China. Ultimately, like most cloud-based applications, physical, legal, or logical control
of servers containing user data could allow complete compromise of confidentiality, integrity, and
availability of unencrypted information. U.S.-based firms adopt transparent practices such as external
audits to help reassure the global marketplace. Evidence for these practices at WeChat is minimal,
limited to a privacy policy and submitting to a Payment Card Industry Data Security Standard audit.78

       The consequence of WeChat’s ability to host “mini-programs,” grows exponentially given specific
details of how information is potentially continually accessible even after deletion. This accessibility is
a direct threat to U.S. persons’ privacy and our national security. When mini-programs are used to
access medical records for example, combined with the lack of transparency in Tencent’s collection of
data flowing across unencrypted cloud-based servers, U.S. users’ medical information may be subject to
manipulation and exploitation by adversaries. Similar to Russia’s hacking of the World Anti-Doping
Agency’s database, foreign adversaries can and will use confidential medical information to their
advantage. 79 80 81 Furthermore, medical information in the hands of our adversaries can lead to targeted
efforts by our adversaries to identify and potentially exploit individuals in the USG or private sector
with access to sensitive information or systems.

       Given Tencent’s history of cooperation with PRC officials, the extensive amount of sensitive
personal data collected by their apps, both inside and outside of China, and their strong ties to the CCP
and supporting its agenda, the WeChat app could expand the PRC’s ability to conduct espionage on
millions of U.S. persons. The PRC has stolen various types of sensitive data on millions of Americans
to include health, financial, and other PII. Applications such as WeChat also collect other types of
information, to include location data. The PRC could combine these various types of data, which they
possess, and continue to collect, in order to build dossiers on millions of U.S. persons. Funneling all
these various types of information into their AI apparatus could potentially create a platform to enhance
the PRC’s ability to identify espionage targets for intelligence collection purposes.

     2. Exploitation of WeChat for censorship or propaganda for U.S.-based users directly threatens
        U.S. national security by surreptitiously influencing U.S. public opinion to those that align
        with Chinese government objectives.

       Chinese companies, such as Tencent, must comply with the China Internet Security Law and the
CCP exerts significant control of those entities, as described above.82 Along these lines, Tencent’s
monitoring operations use computers to filter streamed videos, news feeds and other online platforms for
thousands of words and phrases determined to be offensive. The censors at Chinese companies, such as
Tencent, are also responsible for blocking news that portrays China negatively in addition to any

78
   https://www.wechat.com/en/privacy_policy html
79
   https://www healthcareitnews.com/news/medical-data-us-olympic-athletes-leaked-russian-hackers
80
   https://www.nytimes.com/2018/01/10/sports/olympics/russian-hackers-emails-doping.html
81
   https://nationalpost.com/sports/olympics/wada-claims-russian-hackers-leaked-fake-medical-records-in-effort-to-discredit-
legitimate-use-of-banned-drugs
82
   See https://www.wsj.com/articles/chinas-tech-giants-have-a-second-job-helping-the-government-see-everything-
1512056284

                                                            13
             Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 18 of 37

                                         FOR OFFICIAL USE ONLY


unfavorable references to the CCP and its senior leaders.83 By severely limiting the dissemination of
any content it deems controversial, the CCP is seeking to subversively influence the views of millions of
U.S. WeChat users. As a result, WeChat offers a platform for the PRC that allows only pro-CCP
propaganda and content to millions of U.S. users.

        The CCP is dictating how millions of WeChat users in the U.S. handle politically sensitive
information through the suspension and closure of U.S. citizens’ accounts. Users outside of China,
including millions of U.S. users, who share controversial material may initially receive warnings about
the content they are sharing. There are many examples of U.S. citizens who continued to send material
deemed to be offensive or disloyal to the CCP, resulting in their accounts being suspended. In order to
continue using WeChat, U.S. citizens are forced to self-censor the content they share or jeopardize
losing their preferred communication platform with their contacts in China. U.S. based users may
choose to self-censor their content rather than risk losing the ability to communicate through WeChat.84

     IV. RECOMMENDATION

        Barring a complete divestiture of Tencent from the WeChat application, WeChat presents an
immitigable risk to the national security, foreign policy, and economy of the United States. While
WeChat has presented the Department of Commerce with a proposal to mitigate the concerns identified
in EO 13943, we do not believe that this or any other mitigation proposal would be sufficient to address
the aforementioned national security risk presented by WeChat under Tencent ownership.85 Tencent’s
mitigation proposal specifically sought to create a new U.S. version of the app, deploy specific security
measures to protect the new apps source code, partner with a U.S. cloud provider for user data storage,
and manage the new app through a U.S.-based entity with a USG approved governance structure.
Additionally, the Department considered additional mitigations to include escrow and review of
WeChat’s source code, regular compliance audits and notifications, and stringent approvals over
management and personnel with access to user data.

        However, all of these proposals still allowed Tencent to retain ownership of WeChat and would
therefore not address our concerns regarding Tencent. Specifically, appropriately addressing national
security concerns through mitigation requires a baseline level of trust in the entity subject to the
mitigation terms. Given that WeChat remains under Tencent ownership, Tencent maintains a deep
relationship with the CCP and PRC; PRC laws remain applicable to Tencent’s operations outside of
China, Tencent continues to support ongoing efforts to support PRC surveillance and censorship; and
PRCISS’s continue to engage in an ongoing pattern of espionage to collect U.S. person information.
There is no way to create such a baseline of trust that would allow for effective mitigation without a
complete divestiture from Tencent ownership.

       The below prohibitions on certain business-to-business transactions deny access to and reduce
the functionality of the WeChat mobile app within the land or maritime borders of the United States
with the objective of preventing collection, transmission, and aggregation of U.S. user data by the
WeChat app, Tencent, and PRCISS. Note that these transactions do not directly prohibit the

83
   See https://www.wsj.com/articles/chinas-tech-giants-have-a-second-job-helping-the-government-see-everything-
1512056284
84
   See https://www.npr.org/2019/08/29/751116338/china-intercepts-wechat-texts-from-u-s-and-abroad-researcher-says
85
   See Appendix I for Tencent’s mitigation proposal submitted to the Department of Commerce.

                                                          14
Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 19 of 37
              Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 20 of 37

                                             FOR OFFICIAL USE ONLY


       Tencent contracts with (b) content delivery network (“CDN”) providers86 for the purposes of
                              (4)
speeding delivery and optimizing  service for users based in the United States. This prohibition would
terminate those agreements and will likely reduce functionality and usability of the app for users within
the United States.

   4.    Any provision of directly contracted or arranged Internet transit or peering services enabling
         the functioning or optimization of the WeChat mobile application, within the land and
         maritime borders of the United States and its territories;

        Tencent maintains peering agreements87 (b) (4)                 for the purposes of speeding
delivery and optimizing service for users based in the United States. This prohibition would terminate
those agreements and likely reduce functionality and usability of the app for users within the United
States.

   5.    Any provision of services through the WeChat mobile application for the purpose of
         transferring funds or processing payments to or from parties within the land or maritime
         borders of the United States and its territories; or

        Weixin’s “WeChat Pay” functionality is not currently available in the United States. This
prohibition ensures that, in the future, financial institutions will not be able to process payments or
transfers of funds conducted through the WeChat app to or from parties in the United States, in the event
that the service becomes available or a user manages to find an unauthorized method to use WeChat Pay
in the United States.

   6.    Any utilization of the WeChat mobile application’s constituent code, functions, or services in
         the functioning of software or services developed and/or accessible within the land and
         maritime borders of the United States and its territories.

       This prohibition serves to prevent any potential circumvention of the aforementioned
prohibitions, as it would prohibit any method by which WeChat code, functions, or services could be
serviced in a separately named and sold mobile app to which the aforementioned provisions would not
apply. Additionally, it prevents interoperability with third-party apps that utilize WeChat functions and
services, thus reducing any U.S. user data that could be collected incidentally and made accessible to
Tencent.

        We recommend that, consistent with your obligation under EO 13943, you prohibit these
transactions effective September 20, 2020.




86
   Content delivery services are service that copy, save, and deliver content, for a fee, from geographically dispersed servers
to end-users for the purposes of enabling faster delivery of content.
87
   Peering means a relationship between Internet service providers (ISP) where the parties directly interconnect to exchange
Internet traffic, most often on a no-cost basis.


                                                               16
         Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 21 of 37

                             FOR OFFICIAL USE ONLY


EXECUTIVE SECRETARIAT CLEARANCE:



__________________________   ______________________
Executive Secretariat                 Date




                                        17
           Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 22 of 37

                                   FOR OFFICIAL USE ONLY


                                                                Tracking Number: ______________




                              DECISION FOR THE SECRETARY


Approval recommendation to prohibit transactions above in accordance with EO 13943.


_____________________ I approve the prohibitions outlined herein.



_____________________ I do not approve the prohibitions outlined herein.



_____________________ I approve as amended.



_____________________ I would like to discuss this issue.




                                                18
Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 23 of 37




                    EXHIBIT B
Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 24 of 37
                           UNCLASSIFIED//FOR
         Case 3:20-cv-05910-LB  Document 68-1OFFICIAL USE 09/24/20
                                                   Filed  ONLY     Page 25 of 37


        to include technologies for “recommendation of personalized information services based on data
        analysis.” 5 If such a sale is approved by all governmental authorities in the U.S. and China, and
        becomes final, this risk assessment will be revisited to determine if this action substantially impacts
        the risks identified in this document.

(U) WeChat is a multi-purpose application for messaging, social media, and payments. It is the most popular
app in China, with over 1 billion users worldwide and approximately 19 million users in the United States. 67
WeChat is owned by Tencent, which is based out of Shenzhen and is one of the largest technology companies
in China.

(U//FOUO) TikTok and WeChat offer different services and require varying levels of information and accesses
in order to be installed on mobile devices. As Chinese companies, they both may be compelled under the 2017
China Internet Security Law to provide that information to the Chinese government, such as source code and
encryption keys. 89 10


(U) Chinese Government Strategic Intent
 (U) The Office of the Director of National Intelligence (ODNI) stated in the 2019 worldwide threat
 assessment that China is “a persistent cyber espionage threat” that is the most active state involved in
 cyber espionage against the U.S. and “a growing attack threat to our core military and critical infrastructure
 systems.” ODNI expressed concern that China would use Chinese technology firms “as routine and systemic
 espionage platforms against the United States and allies.” 11 China has shown both intent and capability to
 hold U.S. companies at risk by stealing intellectual property, pursuing technically sophisticated campaigns
 (e.g. Cloudhopper and Equifax), and leveraging Chinese companies’ market presence and technological
 reach to negatively impact the competitive market.



(U) ACTIVITY DEMONSTRATING CAPABILITY
(U//FOUO) We assess that TikTok and WeChat collect large amounts of information on users, have censored
information deemed politically sensitive by the Chinese government, and could be compelled to provide user
and application data to the Chinese government.

(U) TikTok reportedly censored content deemed politically sensitive by the Chinese government. 12 TikTok also
collects large amounts of information on its users, including but not limited to location, device type, contacts
and social network connections, and browsing and search histories. 1314


(U) TikTok Tracked User Data Using Tactic Banned by Google

 (U) There have been credible public reports that, over a period of at least 15 months ending in November
 2019, TikTok bypassed restrictions in the Android operating system to track user MAC addresses, which are
 unique identifiers found in all Internet-ready devices. This enabled TikTok to track application users over the
 long-term even if other identifiers, such as advertising ID and the user account, had been changed. 15


(U) Tencent, the owner of WeChat, is one of the largest technology companies in China with a history of
providing information to, and actively cooperating with, the Chinese government. 161718 The application
reportedly censors content that the Chinese Communist Party deems politically sensitive and provides
captured personal information of users to the Chinese government when requested.

       (U) As stated in Executive Order 13943, “in March 2019, a researcher reportedly discovered a
        Chinese database containing billions of WeChat messages sent from users in not only China but also
        the United States, Taiwan, South Korea, and Australia.” 19


                                 CYBERSECURITY AND INFRASTRUCTURE SECURITY AGENCY


                                   UNCLASSIFIED//FOR OFFICIAL USE ONLY                                             2
                           UNCLASSIFIED//FOR
         Case 3:20-cv-05910-LB  Document 68-1OFFICIAL USE 09/24/20
                                                   Filed  ONLY     Page 26 of 37


(U) POTENTIAL CONSEQUENCES OF TIKTOK AND WECHAT USE
(U//FOUO) The privacy and security concerns associated with the TikTok and WeChat applications could allow
the Chinese government to gain persistent access to mobile devices and connected systems and networks,
steal and exploit sensitive data, and spread misinformation. These privacy and security concerns, the
widespread use of these apps, the companies’ ties to the Chinese government, and the legal structure of the
Chinese government compelling Chinese entities to act as vestiges of the government create a level of risk
resulting in national security concerns for the United States.

(U) Persistent System Access

(U) The inadvertent or malicious insertion of vulnerabilities within applications that the developer marks as
legitimate through digital signatures are nearly impossible to detect. This can provide malicious actors with
persistent access to the device on which the app is installed and the capability to intercept data that routes
through this device. Poorly or maliciously developed applications make proper network management nearly
impossible and can lead to the compromise of other connected network devices.

(U//FOUO) Malicious code, if inserted through TikTok or WeChat, could allow the Chinese government or other
malicious actors to compromise the device on which the application is installed, affecting the confidentiality,
integrity, and availability of any data traversing the device. The compromised device could also act as a
jumping-off point into connected devices and networks, creating the potential for larger impacts to
organizations with devices that have these applications installed.


(U) System Access Example

 (U//FOUO) A cyber actor could use a mobile Man-In-The-Middle (MiTM) attack to intercept data between an
 application and a network device to steal sensitive data like usernames and passwords. Once a cyber actor
 has access to network credentials, they can leverage them as a jumping-off point to gain additional access
 within the network. Due in part to the growth of man-in-the-middle attacks across North America and Asia,
 network attacks increased 4% in 2019 and mobile apps are used in nearly 80% of attacks targeting mobile
 devices. 20


(U) Data Theft and Exploitation

(U//FOUO) Mobile devices and technologies deliver numerous services to the public and store personal and
sensitive data which makes mobile apps an attractive target for cyber actors. This can include, as in the case
of TikTok and WeChat, precise location information, contact details, and photos and messages. The increasing
use of mobile apps to support functions and services is leading to apps replacing operating systems as the
most prominent avenue of cyberattack. 21

(U//FOUO) The use of TikTok and WeChat applications could expose sensitive data to theft. Data exfiltrated
from mobile devices containing these applications could be used for a variety of purposes by the Chinese
government. For example, personal data could be used for future exploitation, such as the future development
of spear-phishing emails. Usernames and passwords, if not properly protected, could provide malicious actors
further access to additional systems and networks, putting sensitive data on those systems and networks at
risk. Use of TikTok and WeChat on mobile devices used by government or critical infrastructure personnel
could allow the Chinese government to access information on these devices, including potentially sensitive
information about assets and operations.




                                  CYBERSECURITY AND INFRASTRUCTURE SECURITY AGENCY


                                   UNCLASSIFIED//FOR OFFICIAL USE ONLY                                            3
Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 27 of 37
                            UNCLASSIFIED//FOR
          Case 3:20-cv-05910-LB  Document 68-1OFFICIAL USE 09/24/20
                                                    Filed  ONLY     Page 28 of 37



1 (U) https://www.bloomberg.com/profile/company/1439927D:CH
2 (U) https://www.cnbc.com/2020/08/31/tiktok-sale-bytedance-says-it-will-abide-by-amended-china-export-rules.html
3 (U) https://www.nytimes.com/2020/09/13/technology/tiktok-microsoft-oracle-bytedance.html
4 (U) https://www.cnn.com/2020/09/13/tech/microsoft-tiktok-bytedance/index.html
5 (U) https://www.cnbc.com/2020/08/31/tiktok-sale-bytedance-says-it-will-abide-by-amended-china-export-rules.html
6 (U) https://www.whitehouse.gov/presidential-actions/executive-order-addressing-threat-posed-wechat/
7 (U) https://www.bloombergquint.com/technology/wechat-users-in-the-u-s-fear-losing-family-links-with-ban
8 (U)

https://www.uscc.gov/sites/default/files/Research/How%20Chinese%20Companies%20Facilitate%20Tech%20Transfer%20from%20the
%20US.pdf
9 (U) https://thediplomat.com/2017/06/chinas-cybersecurity-law-what-you-need-to-know/
10 (U) https://thediplomat.com/2017/06/chinas-cybersecurity-law-what-you-need-to-know/
11 (U) https://www.dni.gov/files/ODNI/documents/2019-ATA-SFR---SSCI.pdf
12 (U) https://www.federalregister.gov/documents/2020/08/11/2020-17699/addressing-the-threat-posed-by-tiktok-and-taking-

additional-steps-to-address-the-national-emergency
13 (U) https://www.federalregister.gov/documents/2020/08/11/2020-17699/addressing-the-threat-posed-by-tiktok-and-taking-

additional-steps-to-address-the-national-emergency
14 (U) https://www.washingtonpost.com/technology/2020/07/13/tiktok-privacy/
15 (U) https://www.wsj.com/articles/tiktok-tracked-user-data-using-tactic-banned-by-google-

11597176738?redirect=amp#click=https://t.co/UDXi4EI4Wv
16 (U) https://www.state.gov/huawei-and-its-siblings-the-chinese-tech-giants-national-security-and-foreign-policy-implications/
17 (U) https://www.wsj.com/articles/chinas-tech-giants-have-a-second-job-helping-the-government-see-everything-1512056284
18 (U) https://www.cnbc.com/2020/05/08/tencent-wechat-surveillance-help-censorship-in-china.html
19 (U) https://www.federalregister.gov/documents/2020/08/11/2020-17700/addressing-the-threat-posed-by-wechat-and-taking-

additional-steps-to-address-the-national-emergency
20 (U) https://www.darkreading.com/mobile/apps-remain-favorite-mobile-attack-vector/d/d-id/1337043
21 (U) https://www.dhs.gov/science-and-technology/cybersecurity-mobile-app-security
22 (U) https://media.defense.gov/2020/Aug/04/2002469874/-1/-1/0/CSI LIMITING LOCATION DATA EXPOSURE FINAL.PDF
23 (U) https://www.whitehouse.gov/presidential-actions/executive-order-addressing-threat-posed-tiktok/
24 (U) https://www.nbcnews.com/news/asian-america/how-chinese-language-media-u-s-are-debunking-wechat-coronavirus-n1156621
25 (U) https://www.wsj.com/articles/chinas-wechat-monitors-foreign-users-to-refine-censorship-at-home-11588852802
26 (U) https://media.defense.gov/2020/Aug/04/2002469874/-1/-1/0/CSI LIMITING LOCATION DATA EXPOSURE FINAL.PDF




                                      CYBERSECURITY AND INFRASTRUCTURE SECURITY AGENCY


                                        UNCLASSIFIED//FOR OFFICIAL USE ONLY                                                       5
Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 29 of 37




                    EXHIBIT C
Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 30 of 37
        Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 31 of 37




FOR FURTHER INFORMATION CONTACT:

Kathy Smith, U.S. Department of Commerce, 1401 Constitution Avenue NW, Washington, DC

20230; telephone: (202) 482-1859.

For media inquiries: Meghan Burris, Director, Office of Public Affairs, U.S. Department of

Commerce, 1401 Constitution Avenue NW, Washington, DC 20230; telephone: (202) 482-4883.

SUPPLEMENTARY INFORMATION:

In Executive Order 13873 of May 15, 2019 (Securing the Information and Communications

Technology and Services Supply Chain), the President found that foreign adversaries are

increasingly creating and exploiting vulnerabilities in information and communications

technology and services (ICTS), which store and communicate vast amounts of sensitive

information, facilitate the digital economy, and support critical infrastructure and vital

emergency services, in order to commit malicious cyber-enabled actions, including economic

and industrial espionage against the United States and its people. The President found that the

unrestricted acquisition or use in the United States of ICTS designed, developed, manufactured,

or supplied by persons owned by, controlled by, or subject to the jurisdiction or direction of

foreign adversaries augments the ability of foreign adversaries to create and exploit

vulnerabilities in ICTS, with potentially catastrophic effects, and thereby constitutes an unusual

and extraordinary threat to the national security, foreign policy, and economy of the United

States, and declared a national emergency with respect to this threat. The President directed that

additional steps are required to protect the security, integrity, and reliability of ICTS provided

and used in the United States.
           Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 32 of 37




On August 6, 2020, in Executive Order 13943 (Addressing the Threat Posed by WeChat, and

Taking Additional Steps To Address the National Emergency With Respect to the Information

and Communications Technology and Services Supply Chain), the President found that the

spread in the United States of mobile applications developed and owned by companies in the

People’s Republic of China (China) continues to threaten the national security, foreign policy,

and economy of the United States. The President directed that action must be taken to address

the threat posed by the mobile application WeChat.

Pursuant to Executive Order 13943, any transaction that is related to WeChat by any person, or

with respect to any property, subject to the jurisdiction of the United States, with Tencent

Holdings Ltd. (a.k.a. Téngxùn Kònggǔ Yǒuxiàn Gōngsī), Shenzhen, China, or any subsidiary of

that entity, as identified by the Secretary of Commerce (Secretary) within 45 days from the date

of the order, shall be prohibited, to the extent permitted under applicable law. This Identification

of Prohibited Transactions implements that directive by the President.

Identifying Prohibited Transactions

Definitions

Content delivery service means a service that copies, saves, and delivers content, for a fee, from

geographically dispersed servers to end-users for the purposes of enabling faster delivery of

content.

Entity means a government or instrumentality of such government, partnership, association, trust,

joint venture, corporation, group, subgroup, or other organization, including an international

organization.
        Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 33 of 37




Information and communications technology or services means any hardware, software, or other

product or service primarily intended to fulfill or enable the function of information or data

processing, storage, retrieval, or communication by electronic means, including transmission,

storage, and display.

Internet hosting service means a service through which storage and computing resources are

provided to an individual or organization for the accommodation and maintenance of one or

more websites or Internet services. Services may include but are not limited to file hosting,

domain name server hosting, cloud hosting, and virtual private server hosting, among others.

Internet transit service means a service where a network operator provides connectivity,

transport and routing for another network, enabling them to reach broader portions of the

Internet. A transit provider's routers also announce to other networks that they can carry traffic

to the network that has purchased transit.

Mobile application means a software application designed to run on a mobile device such as a

phone, tablet, or watch.

Mobile application store means any online marketplace where users can download, or update,

and install software applications to a mobile device.

Peering means a relationship between Internet service providers (ISP) where the parties directly

interconnect to exchange Internet traffic, most often on a no-cost basis.

Person means an individual or entity.

Subsidiary means a company that is owned or controlled by a parent or holding company.
         Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 34 of 37




Transaction means any acquisition, importation, transfer, installation, dealing in, or use of any

information and communications technology or service.

Identification of Prohibited Transactions

Pursuant to the International Emergency Economic Powers Act, 50 U.S.C. 1701, et seq,

Executive Order 13873 (84 FR 22689, May 15, 2019), and as set forth and provided for in

Executive Order 13943 (85 FR 48641, August 6, 2020), the Secretary identifies the following

transactions that are prohibited, effective as of September 20, 2020:

Any transaction that is related to WeChat by any person, or with respect to any property, subject

to the jurisdiction of the United States, with Tencent Holdings Ltd. (a.k.a. Téngxùn Kònggǔ

Yǒuxiàn Gōngsī), Shenzhen, China, or any subsidiary of that entity, involving:

1.      Any provision of services to distribute or maintain the WeChat mobile application,

constituent code, or mobile application updates through an online mobile application store, or

any online marketplace where mobile users within the land or maritime borders of the United

States and its territories may download or update applications for use on their mobile devices;

2.      Any provision of internet hosting services enabling the functioning or optimization of the

WeChat mobile application, within the land and maritime borders of the United States and its

territories;

3.      Any provision of content delivery services enabling the functioning or optimization of the

WeChat mobile application, within the land and maritime borders of the United States and its

territories;
        Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 35 of 37




4.      Any provision of directly contracted or arranged internet transit or peering services

enabling the functioning or optimization of the WeChat mobile application, within the land and

maritime borders of the United States and its territories;

5.      Any provision of services through the WeChat mobile application for the purpose of

transferring funds or processing payments to or from parties within the land or maritime borders

of the United States and its territories;

6.      Any utilization of the WeChat mobile application’s constituent code, functions, or

services in the functioning of software or services developed and/or accessible within the land

and maritime borders of the United States and its territories; or

7.      Any other transaction that is related to WeChat by any person, or with respect to any

property, subject to the jurisdiction of the United States, with Tencent Holdings Ltd., or any

subsidiary of that entity, as may be identified at a future date under the authority delegated under

Executive Order 13943.

The identified prohibitions herein only apply to the parties to business-to-business transactions,

and apply except to the extent provided by statutes, or in regulations, orders, directives, or

licenses that may be issued pursuant to Executive Order 13943, and notwithstanding any contract

entered into or any license or permit granted before the date of Executive Order 13943. Any

other transaction with Tencent Holdings Ltd. or its subsidiaries is permitted under Executive

Order 13943, as implemented by the Secretary, unless identified as prohibited or otherwise

contrary to law.

These identified prohibitions do not apply to:

(1) Payment of wages, salaries, and benefit packages to employees or contractors;
         Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 36 of 37




(2) The exchange between or among WeChat mobile application users of personal or business

information using the WeChat mobile application, to include the transferring and receiving of

funds;

(3) Activities related to mobile applications intended for distribution, installation or use outside

of the United States by any person, including but not limited to any person subject to U.S.

jurisdiction, and all ancillary activities, including activities performed by any U.S. person, which

are ordinarily incident to, and necessary for, the distribution, installation, and use of mobile

applications outside of the United States; or

(4) The storing of WeChat mobile application user data in the United States.

AUTHORITY

International Emergency Economic Powers Act, 50 U.S.C. 1701, et seq.; National Emergencies

Act, 50 U.S.C. 1601 et seq.; Executive Order 13943, Addressing the Threat Posed by WeChat,

August 6, 2020; Executive Order 13873, Securing the Information and Communications

Technology and Services Supply Chain, May 15, 2019.

Dated: September 17, 2020.

This document of the Department of Commerce was signed on September 17, by Wilbur Ross,
Secretary of Commerce. That document with the original signature and date is maintained by the
Department of Commerce. For administrative purposes only, and in compliance with
requirements of the Office of the Federal Register, the undersigned Department of Commerce
Federal Register Liaison Officer has been authorized to sign and submit the document in
electronic format for publication, as an official document of the Department of Commerce. This
administrative process in no way alters the legal effect of this document upon publication in the
Federal Register.



Signed in Washington, DC, on September 17, 2020.
        Case 3:20-cv-05910-LB Document 68-1 Filed 09/24/20 Page 37 of 37




Asha Mathew,

Federal Register Liaison Officer, U.S. Department of Commerce.

[FR Doc. 2020-20921 Filed: 9/18/2020 8:45 am; Publication Date: 9/22/2020]
